DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-15 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name NanoLuc®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a non-ionic surfactant and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (Journal of Immunological Methods, 1997, 204, 89-98; cited by applicant) and further in view of Walker et al. (ACS Chem. Biol., Feb 2017, 12, 1028-1037; cited by applicant) and as evidenced by Thorne et al. (Chem. Biol., 2010, 17(6): 646-657).
	The claims are directed to an in vitro method for testing the cytotoxicity of a candidate compound for living target cells, said method comprising at least the following steps: 
a) contacting living target cells that constitutively express in their cytosol a luminescent enzyme with said candidate compound, said luminescent enzyme being stable in biological media including cellular lysates, and having a size comprised between 10 and 30 kDa, 
b) isolating the supernatant of the coculture of step a) in a second recipient, 
c) adding in said second recipient the substrate of said luminescent enzyme, and
d) measuring the luminescence emitted in said second recipient, wherein the cytotoxicity of said candidate compound is proportional to the increase in luminescence measured in step d).
	Schafer et al. teaches a luciferase assay where target cells, carrying a firefly luciferase gene, were mixed with antibody and guinea pig serum (prediluted 1/5 in culture medium) as a source of complement (see section 2.7) [step a].  Cell supernatant was removed after 30 and 60 min of lysis and immediately frozen at -70°C [step b].  After thawing, supernatant was used for the luciferase assay (see section 3.3).  The luciferase assay involves taking 10 to 20 ml of the cell lysate or of tissue culture supernatant and mixing with 50 ml of assay buffer without luciferin. The mixture was then placed into a luminometer.  Then, 50 ml of the substrate luciferin was automatically injected [step c). Light emission was recorded for 10 seconds [step d].  Duplicate measurements for each sample were performed (see section 2.5).  Schafer et al. found that much of the initially released luciferase is no longer active after prolonged incubation under tissue culture conditions.  Similarly, the enzyme activity after complete complement-mediated lysis (i.e., after 30 min at high concentrations of serum) is considerably lower than the activity after rapid lysis of the cells in lysis buffer.  Schafer et al. found that the half-life of the luciferase enzyme is only about 30 minutes (see section 3.3).
	Schafer et al. used firefly luciferase in the assays.  As evidenced by Thorne et al. firefly luciferase is 62 kDa (see Table 1).  Thus, Schafer et al. does not teach that the luminescent enzyme has a size between 10 and 30 kDa.  Walker et al. teaches a luciferase, NanoLuc (Nluc), that is substantially brighter and smaller at 19 kDa than the native protein.  Further, Nluc produces glow-type luminescence with a signal half-life >2 hours with specific activity ∼150 fold greater than that of either firefly (Photinus pyralis) or Renilla luciferase (see the abstract and the introduction on page 1028).  Walker et al. found Nluc to be more robust than firefly luciferase under a variety of environment conditions and showed greater thermal stability and more tolerance to salt and pH (see page 1028). 
	Given the problems Schafer et al. found with using firefly luciferase (half-life of the luciferase enzyme is only about 30 minutes), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luciferase assay of Schafer et al. and use NanoLuc taught by Walker et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teaching of Walker et al. [Nluc has a signal half-life >2 h with specific activity ∼150 fold greater than that of firefly luciferase, and Nluc is more robust than firefly luciferase under a variety of environment conditions and showed greater thermal stability]. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648